Title: To James Madison from Francis Kinloch, 26 March 1815
From: Kinloch, Francis
To: Madison, James


                    
                        
                            Dear Sir
                        
                        near Geo:Town S.C. March 26 [1815]
                    
                    Permit me so far to rely upon our acquaintance in former times as to introduce my Son to you. He goes to Washington in order to retain some employment in the army, which has been to him a source of health & happiness; & with a good education, & an ardent mind, under the controul of good principles, I venture to say, he will be found worthy of whatever confidence may be reposd in him: he will necessar[i]ly remain some little time in Washington, & my hope is, that he will be occasionally permitted to pay his respects to yourself & to Mrs Madison. I remain, dear Sir, with sentiments of the greatest respect & Esteem Your Most Obedient St
                    
                        
                            Francis Kinloch
                        
                    
                